In a proceeding pursuant to CPLR article 75 to stay arbitration of an uninsured motorist claim, the petitioner appeals from a judgment of the Supreme Court, Queens County (Dunkin, J.), dated February 7, 1994, which denied the petition and dismissed the proceeding.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the respondent Prudential Property & Casualty Insurance Company (hereinafter Prudential) properly disclaimed coverage of its insured, the owner of the offending vehicle. Prudential gave the insured written notice of its disclaimer as soon as was reasonably possible, and the written disclaimer contained the required specificity. Moreover, Prudential established that the insured’s lack of cooperation, including the insured’s willful obstruction of its investigation, was the basis for its disclaimer (see generally, General Acc. Ins. Co. Group v Cirrucci, 46 NY2d 862; Hartford Ins. Co. v County of Nassau, 46 NY2d 1028; Thrasher v United States Liab. Ins. Co., 19 NY2d 159). Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.